Citation Nr: 0528477	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

Initially, the Board of Veterans' Appeals (Board) notes that 
the record contains several diagnoses of PTSD, and while the 
RO has determined that there has been inadequate verification 
of any of the veteran's more specifically alleged stressors, 
a VA outpatient treatment record from March 1997 reflects 
that when the veteran was a member of the military police in 
Vietnam, he was close to a bombing.  At the veteran's hearing 
before the Board in August 2005, the veteran also testified 
that there had been a mortar and rocket attack on his unit in 
about December 1968 at Can Tho, Vietnam.

The Board finds that the veteran's allegation that his unit 
underwent enemy fire while he was attached to it should be 
easily verified and at least one effort should be made to do 
so.  

Therefore, pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), the Board finds that further evidentiary 
development is necessary in this matter, and that this 
development should include at least one effort to obtain unit 
records to confirm the veteran's exposure to enemy fire while 
in Vietnam.

Accordingly, this case is remanded for the following action:

1.  An effort should be made to contact 
the Center for Unit Records Research 
(CURR) and request that CURR research the 
unit history of the 188th MP Company for 
the period of November to December 1968 
to determine whether it was subjected to 
enemy fire during that time period.

2.  After the completion of any 
development deemed appropriate (including 
additional VA medical evaluation with 
respect to PTSD) in addition to that 
requested above, the issue of entitlement 
to service connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


